Opinion by
Rice, P. J.,
The facts agreed upon in this case, and the provisions of the Act of April 10, 1907, P. L. 60, under which it arose, are concisely and accurately summarized in the opinion filed by the learned judge of the common pleas; therefore, no comprehensive preliminary restatement of them need be made by us. Two views as to the proper construction of the act are presented. One is that the primary obligation to pay the bounties is laid on the commonwealth, that the county commissioners and the county treasurer of the several counties are made the mere disbursing agents of the commonwealth, and therefore, that, in the absence of a state appropriation sufficient in amount to reimburse the county for the claims presented, payment of them out of the county treasury cannot be enforced. The other view is that the intent and effect of the act are to impose primary liability on the county with the right of reimbursement from the state for the amount of the bounties paid by it. The argument in support of the former construction lays great stress on the words of the first section, “there shall be paid by the Commonwealth of Pennsylvania a reward or. bounty for the killing,” etc. It is to be noticed on the other hand that since the adoption of the constitutional amendment of 1864,' the title of
*298an act is necessarily a part @f it, and a very important aid to its right construction: Eby’s Appeal, 70 Pa. 311. "The title of an act is part of it; it limits its scope, and is properly used in interpreting its words:” Perkins v. Philadelphia, 156 Pa. 554. "The subject of the act is expressed in the title; this is essential; the title is part of the act and aids, if need be, in its construction; and if there were any provisions foreign to the subject named it would be void:” Halderman’s Appeal, 104 Pa. 251. Hence, the words of the title, “providing a method for the payment of the same by the several counties of the commonwealth, which, in turn, are to be reimbursed by the commonwealth,” give strong support to the construction contended for by the appellant. Again, the act makes no provision recognizing or authorizing the person who has earned the bounty to present his claim to any state officer, and no remedy is provided whereby he can enforce payment by the state. By sec. 4, the state’s obligation to pay is to the county, not to the person who has earned the bounty. Further great confusion and uncertainty would result if the act were construed to mean that the right to the bounties and the obligation of the county to pay them should cease the very instant the appropriation made by the state to reimburse the counties were exhausted. No words of the act can be pointed to as disclosing that legislative intention. On the contrary, sec. 3 clearly and explicitly provides as follows: "Upon the presentation of such certificate, in proper form, the commissioners of the county shall give an order for the amount named in such certificate to the person presenting the same, drawn upon the county treasurer, directing the payment of the reward or bounty as provided for by this act; and the county treasurer shall at once, upon the presentation of such order, pay the same from the funds in his hands belonging to said county.” This language is plain and unambiguous, and suggests no need of construction. It accords perfectly with the language of the title and carries out the idea therein expressed. Nor does a *299construction of the clause in accordance with the plain and ordinary meaning of its words result in any inconsistency between it and the clause of the first section above quoted. Both provisions are given full effect by holding that the county is to pay the claimant who has earned the bounty from the funds in the treasurer’s hands belonging to the county, and the state is ultimately to pay by reimbursing the county. It is to be borne in mind that the legislature might have imposed absolute liability on the counties without any right of reimbursement from the state. Instead of doing this it provided that the counties should be reimbursed, but provision by adequate appropriation for such reimbursement is not made a condition precedent to the liability of the county. Thus, in Com. ex rel. v. Greist, 196 Pa. 396, it was held that the secretary of the commonwealth cannot allege as ground for refusing to publish a proposed amendment to the constitution, as provided by art. XVIII of the constitution, that no appropriation had been made to defray the cost of publication. The present is a much plainer case for holding the county officers to performance of the duty imposed by the letter of the act, for a fund is designated for the purpose, namely, the money in the hands of the county treasurer belonging to the county, and it is not alleged that this fund is insufficient to enable them to discharge their statutory duty in the present instance. Our conclusion is, that the intent and effect of the act are to impose the primary obligation on the county, and to impose on the state the duty of reimbursement. But, from the very nature of the latter duty, as well as by the express terms of the act, it does not arise until the county has paid; and as was said in the case last cited, it is not to be presumed that the state will not ultimately discharge it.
The judgment is reversed and the record is remitted to the court below with direction to award a peremptory mandamus against the defendants in accordance with the stipulation of the case stated.